Citation Nr: 1433121	
Decision Date: 07/24/14    Archive Date: 07/29/14

DOCKET NO.  12-17 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been presented to reopen the claim of service connection for right ear hearing loss and if so, whether service connection is warranted. 

2.  Entitlement to a compensable rating for left ear hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A-L Evans, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1952 to June 1978.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an August 2010 rating decision of the St. Louis, Missouri Regional Office (RO) of the Department of Veterans Affairs (VA).

Pursuant to 38 C.F.R. § 20.900(c), the appeal has been advanced on the Board's docket.

The issue of entitlement to service connection for right ear hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the agency of original jurisdiction.


FINDINGS OF FACT

1.  In a September 1978 rating decision, the RO denied service connection for right ear hearing loss; the Veteran did not appeal that decision or submit material evidence within the year following notification of that decision.

2.  Evidence associated with the claims file since the September 1978 denial relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for service connection for right ear hearing loss. 

3.  The Veteran's service-connected left ear hearing loss is not manifested by a level of hearing acuity necessary for a compensable rating. 



CONCLUSIONS OF LAW

1.  The September 1978 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2013).

2.  New and material evidence has been received to reopen the claim of service connection for right ear hearing loss.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

3.  The criteria for a compensable evaluation for left ear hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.85, Diagnostic Code 6100, 4.86 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

Regarding the Veteran's claim for an increased rating for his service-connected left ear hearing loss, the standard letter of January 2010 satisfied the duty to notify provisions for the claim.  This letter notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Further the letter informed the Veteran of the need to show the impact of disabilities on daily life and occupational functioning.  Thus, VA's duty to notify has been met.

The Veteran's service treatment records, VA medical treatment records and private treatment records have been obtained.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  VA examinations were conducted in June 2010 and April 2014; the record does not reflect that these examinations were inadequate for rating purposes.  The examination reports contain sufficient evidence by which to evaluate the Veteran's hearing loss in the context of the rating criteria and describe the functional impact the Veteran's hearing loss has on his daily activities.  Thus, VA's duty to assist has also been met for this claim.

Although the Board is remanding the reopened claim of service connection for right ear hearing loss for additional development, the Board does not consider the claims intertwined necessitating a remand for the left ear claim.  Should service connection be subsequently granted for right ear hearing loss, the rating for the disability would then take into account any bilateral hearing loss from the effective date of the award.

II.  Analysis

New and Material Evidence

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of decision.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The threshold to reopen a claim is low.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010). 

VA is required to review for its newness and materiality only the evidence submitted by the claimant since the last final disallowance of a claim on any basis in order to determine whether a claim should be reopened and readjudicated on the merits.  See Evans v. Brown, 9 Vet. App 273 (1996).  The prior evidence of record is important in determining newness and materiality for the purposes of deciding whether to reopen a claim.  Id.  For the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Veteran's original claim of service connection for right ear hearing loss was denied by the RO in a September 1978 rating decision.  The evidence of record at the time of the September 1978 decision consisted of service treatment records and an August 1978 VA audiological examination.  The RO denied the claim and the Veteran was informed of that decision and of his appellate rights in a letter from the RO that month.  The Veteran did not file a notice of disagreement for the claim of service connection for right ear hearing loss, nor was any material evidence received during the remainder of the appeal period.  The September 1978 rating decision is therefore, final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103; see also Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).

In January 2010, the Veteran submitted the instant request to reopen a claim of service connection for right ear hearing loss.  

The evidence associated with the claims file since the September 1978 rating action includes private treatment records, VA examinations and Veteran statements.  This evidence is "new" because it was not previously submitted to agency decision makers.

The new evidence includes the September 2010 notice of disagreement.  The Veteran stated that his right ear hearing loss was caused by his service as an Air Force Civil Engineer.  He stated that he worked in extreme close proximity to jet engine noise and small arms and artillery fire while in Vietnam and operated heavy equipment during his active duty service.  At his June 2010 VA examination, it was noted that the Veteran denied post-service noise exposure.  

The Board finds that the statements by the Veteran relate to an unestablished fact necessary to substantiate the claim and raise a reasonable possibility of substantiating the claim of service connection for right ear hearing loss.  This is particularly so when the credibility of the statements is presumed for the purpose of the new and material evidence analysis.  See Justus, 3 Vet. App. at 513.  Having found that new and material evidence has been added to the record, the Veteran's claim of service connection for right ear hearing loss is reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The reopened claim is further addressed in the remand section.

Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The Veteran contends that he is entitled to a higher disability rating for his left ear hearing loss.  He states that he must watch others when they speak to him in order to understand what is being said.

The Veteran's service-connected left ear hearing loss has been assigned a noncompensable rating under 38 C.F.R. § 4.85, Diagnostic Code 6100.  The assigned evaluation for hearing loss is determined by mechanically, so nondiscretionarily, applying the rating criteria to certified test results.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  

Hearing loss ratings range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with average hearing thresholds determined by puretone audiometric testing at frequencies of 1000, 2000, 3000 and 4000 cycles per second.  "Puretone threshold average" is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz divided by four.  This average is used in all cases (including those in §4.86) to determine the Roman numeral designation for hearing impairment from Table VI or VIa.  38 C.F.R. § 4.85, Diagnostic Code 6100.  

An exceptional pattern of hearing impairment occurs when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more.  In that situation, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  38 C.F.R. § 4.86(a).  Further, when the average puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  38 C.F.R. § 4.86(b).  Each ear is considered separately.  38 C.F.R. § 4.86.

A February 2009 private audiological examination shows that the Veteran's left ear puretone thresholds, in decibels, were as follows:


HERTZ
CNC

1000
2000
3000
4000
Avg
%
LEFT
40
50
85
85
N/A
N/A

The speech audiometry test revealed a discrimination score of 80 percent in the left ear.  While the pure tone thresholds and speech audiometry results were in decibels, the report indicates that the CID W-22 word list was used and the examination was not conducted using Maryland CNC guidelines, as required by 38 C.F.R. § 4.85(a).  Since the private report does not include the necessary findings to appropriately evaluate the Veteran's left ear hearing loss according to the Rating Schedule, the report is inadequate for VA rating purposes.

The Veteran was afforded a VA audiological examination in June 2010 in connection with the claim.  The Veteran noted that he had difficulty understanding speech when around noise.  On that occasion, puretone thresholds, in decibels, were as follows:


HERTZ
CNC

1000
2000
3000
4000
Avg
%
LEFT
35
45
80
80
60
82

The examiner's impression was mild to severe sensorineural hearing loss with mildly reduced word recognition.

Applying the results from the June 2010 VA examination to Table VI in 38 C.F.R. § 4.85 yields a finding of Level IV hearing loss in the left ear.  Where hearing loss is at Level IV in the service-connected ear and the other ear is not service connected, a zero percent (noncompensable) rating is assigned under Table VII.  38 C.F.R. § 4.85.  Additionally, if the service-connected ear does not reflect hearing impairment to a level of 10 percent, the nonservice-connected ear cannot be treated as service connected as a paired organ.  See 38 C.F.R. § 3.383 (2013). The findings on this examination also do not warrant consideration under 38 C.F.R. § 4.86.  

The Veteran was afforded another VA audiological examination in April 2014.  On that occasion, puretone thresholds, in decibels, were as follows:



HERTZ
CNC

1000
2000
3000
4000
Avg
%
LEFT
45
60
85
85
69
74

The examiner's impression was sensorineural hearing loss.

Applying the results from the April 2014 VA examination to Table VI in 38 C.F.R. § 4.85 yields a finding of Level VI hearing loss in the left ear.  Although the Veteran's left ear hearing loss appeared to worsen since the earlier examination, where hearing loss is at Level VI in the service-connected ear and the other ear is not service connected, a zero percent (noncompensable) rating is still assigned under Table VII.  38 C.F.R. § 4.85.  The findings on this examination also do not warrant consideration under 38 C.F.R. § 4.86. 

Upon review of the record, the Board finds that the Veteran's left ear hearing loss has not more nearly approximated the criteria for a compensable evaluation at any time during this appeal.  The Board acknowledges the Veteran's complaints regarding the functional impact that his left ear hearing loss has on his ability to hear and understand others.  However, the evaluation of hearing loss is predicated upon the results of the audiology studies of record.  See Lendenmann, 3 Vet. App. at 349.  The VA examinations were conducted in accordance with 38 C.F.R. § 4.85(a) and are highly probative.  The findings on the objective examinations are more probative than the lay contentions as to the extent of hearing loss.  Therefore, the Board finds that the currently assigned zero percent evaluation is appropriate for the entire period.  

The above determination is based upon consideration of applicable rating provisions.  The VA examination reports describe the effects of the Veteran's hearing impairment on his daily life.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  It was noted by the examiners that he has difficulty understanding speech, particularly when it is noisy.  The effects do not show an unusual disability picture such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2013).  The symptoms of his disability have been accurately reflected by the schedular criteria; that is the underlying symptom of the effects described is impaired hearing.  As the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation for the service-connected left ear hearing loss disability is adequate, and referral is not required.  Thun v. Peake, 22 Vet. App. 111 (2008); 38 C.F.R. § 3.321(b)(1).  

For the foregoing reasons, the Board finds that the claim for a compensable rating for left ear hearing loss is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, this doctrine is inapplicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

As new and material evidence has been received, the claim of service connection for right ear hearing loss is reopened and, to this limited extent, the appeal is granted.

A compensable disability rating for left ear hearing loss is denied.


REMAND

The Board finds that a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's reopened claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.  The United States Court of Appeals for Veterans Claims (Court) has indicated that the threshold for normal hearing is between zero and 20 decibels and that higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

The Veteran was afforded a VA audiological examination in June 2010 to determine the nature and etiology of his hearing loss.  The Veteran stated that he served as a construction engineer and was exposed to loud noises and loud machinery during his active duty service.  The audiometric findings revealed right ear hearing loss for VA purposes.  38 C.F.R. § 3.385.  The examiner opined that the Veteran's right ear hearing loss was not caused by or a result of acoustic trauma during service.  The examiner noted that the Veteran may have been exposed to high noise levels during service; however , the examiner reported that the Veteran's audiological examinations during service showed normal auditory thresholds with the exception of one examination in 1975.  It was also noted that the Veteran had normal auditory thresholds at separation and that there were no complaints of right ear hearing loss during service.     

The VA examiner appeared to rely on the absence of hearing loss during service as the primary rationale for the opinion.  The Board notes that the absence of in-service evidence of hearing loss is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  Hensley, 5 Vet. App. at 159.  Further, the examiner did not attribute the hearing loss to any other cause.  

The Veteran was also afforded a VA audiological examination in April 2014.  The examiner, however, did not provide a statement regarding the nature and etiology of the Veteran's right ear hearing loss. 

Based on the foregoing evidence, an examination and opinion should be provided as to whether the Veteran's right ear hearing loss had its clinical onset during, or is otherwise related to, his active duty service.

Accordingly, this issue is REMANDED for the following actions:

1.  Schedule the Veteran for a VA audiological examination by an appropriate medical professional to determine the nature and etiology of the claimed right ear hearing loss.  The entire claims file, to include all electronic files, must be reviewed by the examiner.  The examiner is to conduct all necessary tests and studies.

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed right ear hearing loss had its clinical onset during active service or is related to any in-service disease, event, or injury, to include exposure to loud noise.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

2.  Finally, readjudicate the reopened claim of service connection for right ear hearing loss on the merits.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


